IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10392
                       Conference Calendar
                        __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES PAUL BEASLEY,

                                      Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:94-CR-104-A
                         - - - - - - - - - -
                            June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for James Paul Beasley has filed a

brief as required by Anders v. California, 386 U.S. 738, 744,

(1967), and we have independently reviewed counsel's brief, the

points raised by Beasley, and the record, and found no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein and the APPEAL IS DISMISSED.

     In response to his counsel's brief, Beasley asserts that his

counsel was ineffective in failing to show that the firearm was


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10392
                                -2-


not stolen, and he requests that new counsel be appointed to

pursue his appeal.   "The general rule in this circuit is that a

claim of ineffective assistance of counsel cannot be resolved on

direct appeal when the claim has not been raised before the

district court since no opportunity existed to develop the record

on the merits of the allegations."   United States v. Higdon, 832
F.2d 312, 313-14 (5th Cir. 1987), cert. denied, 484 U.S. 1075

(1988); accord United States v. Andrews, 22 F.3d 1328, 1345 (5th

Cir.), cert. denied, 115 S. Ct. 346 (1994).   Beasley's

ineffective-assistance claim cannot be resolved on direct appeal

because the record has not been developed sufficiently to allow

this court to evaluate fairly its merit.

     Beasley's request for the appointment of new appellate

counsel is DENIED.